DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 21-27 in the reply filed on 09/09/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1C includes reference characters SL, BL, and 116 not mentioned in the description. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” in Fig. 1C has been used to designate both “the conductive line 106 connected to the BL line of each memory cell 202” and “conductive element at intersection between line 116 and the conductive line 72”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Fig. 1C includes reference characters SL, BL, and 116 not mentioned in the description.
Reference character “106” in Fig. 1C has been used to designate both “the conductive line 106 connected to the BL line of each memory cell 202” and “conductive element at intersection between line 116 and the conductive line 72”. 
Reference character “204” in the specification has been used to designate both “thin film transistor” (¶0014-¶0025) and “gate” (¶0027-¶0028, Fig. 2).
Reference character “118” in the specification has been used to designate both “conductive via” (¶0070) and “photoresist” (¶0076). 
Reference characters "120" and "220" have both been used to designate the interconnect structure (¶0029). The reference characters "120" is not shown in Fig. 2, as mentioned in paragraph ¶0029 of the description.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not recite that the first conductive material comprises NiO as claimed in clam 23.
Appropriate correction is required.
Claim Objections
Claims 3-4, 8, and 23-24 are objected to because of the following informalities:
Claim 3 recites “a second conductive material on an opposing side of the first conductive material as the OS layer” which should be replaced with “a second conductive material on an opposing side of the first conductive material that is opposite to the OS layer” to clarify the language.
Claim 8 recites “the second OS layer is on an opposing side of the first conductive material as the OS layer” which should be replaced with “the second OS layer is on an opposing side of the first conductive material that is opposite to the OS layer” to clarify the language.
Claim 23 recites “NiO” which should be replaced with “LaNiO” because the specification recites that the first conductive material comprises LaNiO.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “material comprises LaNiO, InSnO, InZnO, CdSnO, Al-doped ZnO, or F-SnO” that requires a material selected from an open list of alternatives, and thus it is unclear what other alternatives are intended to be encompassed by the claim.
Note that Markush grouping is a closed group of alternative, and one of the proper form of Markush grouping should recite “selected from the group consisting of’ (see MPEP 2173.05(h)). 		Specifically, the proper form of Markush grouping is “material selected from the group consisting of LaNiO, InSnO, InZnO, CdSnO, Al-doped ZnO, and F-SnO”.
Claim 4 (claim 23) recites “material comprises TiN, W, Ti, MoTi, CuMgAl, Ru, Al, Ta, TaN, CuMn, or CuAlZn” that requires a material selected from an open list of alternatives, and thus it is unclear what other alternatives are intended to be encompassed by the claim.
Note that Markush grouping is a closed group of alternative, and one of the proper form of Markush grouping should recite “selected from the group consisting of’ (see MPEP 2173.05(h)). 		Specifically, the proper form of Markush grouping is “material selected from the group consisting of TiN, W, Ti, MoTi, CuMgAl, Ru, Al, Ta, TaN, CuMn, and CuAlZn”.
Claim 22 recites “material comprises NiO, InSnO, InZnO, CdSnO, Al-doped ZnO, or F-SnO” that requires a material selected from an open list of alternatives, and thus it is unclear what other alternatives are intended to be encompassed by the claim.
Note that Markush grouping is a closed group of alternative, and one of the proper form of Markush grouping should recite “selected from the group consisting of’ (see MPEP 2173.05(h)). 		Specifically, the proper form of Markush grouping is “material selected from the group consisting of NiO, InSnO, InZnO, CdSnO, Al-doped ZnO, and F-SnO”.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/119,346 (hereinafter Application (‘346)) in view of Dong et al. (US 2020/0075631, hereinafter Dong) (the reference US Patent No. 8,530,976 by Ratnakumar et al. is presented as evidence, hereinafter Ratnakumar).
Claim 1 of Application (‘346) recites a memory cell comprising (line 1):
a thin film transistor (line 2) over a semiconductor substrate, the thin film transistor comprising: a memory film contacting a word line (line 4); and
an oxide semiconductor (OS) layer (lines 5-7) contacting a source line and a bit line, wherein the memory film is disposed between the OS layer and the word line, wherein the source line and the bit line each touching the OS layer; and
a dielectric material (lines 9-10) separating the source line and the bit line.
Further, Claim 1 of Application (‘346) does not recite the source line and the bit line each comprise a first conductive material, and wherein the first conductive material has a work function less than 4.6.
However, Dong teaches a memory cell comprising the source line (e.g., source line plugs S11-S23) (Dong, Figs. 3C-3D, ¶0044, ¶0054) and the bit line (e.g., bit line plugs B11-B23) each touching the OS layer (e.g., 310, vertical semiconductor layer formed of InGaZnO) (Dong, Figs. 3C-3D, ¶0058, ¶0079), wherein the source line and the bit line each comprise a first conductive material (e.g., n+ polysilicon) (Dong, Figs. 3C-3D, ¶0082-¶0085), and wherein the first conductive material has a work function less than 4.6 (e.g., it is known that n-type polysilicon has workfunction of about 4.3 eV or about 4.1 to 4.5 eV, as evidenced by Ratnakumar, Col. 5, lines 64-67; Col. 6, lines 1-2). The channel layer (Dong, Figs. 3C-3D, ¶0079) including wide-band gap semiconductor material provides a high breakdown voltage and is typically used to provide junctionless FETs.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the claim 1 of Application (‘346) by forming the source line and the bit line comprised of a specific low-workfunction conductive material connected to the semiconductor channel layer as taught by Dong to have the source line and the bit line each comprise a first conductive material, and wherein the first conductive material has a work function less than 4.6 in order to provide improved memory device including junctionless FETs and with high breakdown voltage (Dong, ¶0079, ¶0088-¶0089).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai et al. (US Patent No. 10,910,393, hereinafter Lai) (the reference US Patent No. 8,530,976 by Ratnakumar is presented as evidence).
With respect to Claim 1, Dong discloses a memory cell (e.g., an array of non-volatile memory cells) (Dong, Figs. 2A, 3A-3D, ¶0015-¶0018, ¶0043-¶0066, ¶0068-¶0089) comprising:
       a transistor (e.g., a Fe-FET) (Dong, Figs. 2A, 3A-3D, ¶0047-¶0052) over a semiconductor substrate (302) (Dong, Figs. 3A-3C, ¶0068), the transistor comprising:
       a memory film (e.g., 312) (Dong, Figs. 3B-3D, ¶0044, ¶0059, ¶0068, ¶0073) contacting a word line (e.g., WL1a-WL4c); and
       an oxide semiconductor (OS) layer (310) (Dong, Figs. 3B-3D, ¶0058, ¶0079) contacting a source line (e.g., source line plug S11-S23) (Dong, Figs. 3C-3D, ¶0044, ¶0056, ¶0085-¶0086) and a bit line (e.g., bit line plug B11-B23) (Dong, Figs. 3C-3D, ¶0044, ¶0056, ¶0082-¶0083), wherein the memory film (312) is disposed between the OS layer (310) and the word line (e.g., W1a/W2a) (Dong, Figs. 3B, 3D, ¶0044, ¶0081), wherein the source line (S11-S23) and the bit line (B11-B23) each comprise a first conductive material (e.g., n+ polysilicon layer) touching the OS layer (310),and wherein the first conductive material has a work function less than 4.6 (e.g., it is known that n-type polysilicon has workfunction of about 4.3 eV or about 4.1 to 4.5 eV, as evidenced by Ratnakumar, Col. 5, lines 64-67; Col. 6, lines 1-2).
Further, Dong does not specifically disclose a thin film transistor comprising a dielectric material separating the source line and the bit line.
However, Lai teaches forming three-dimensional (3D) NOR memory (Lai, Figs. 1A-1D, Col. 1, lines 30-62; Col. 3, lines 53-67; Col. 4, lines 1-67; Col. 5, lines 1-22) having a plurality memory cells (e.g., 191-195) (Lai, Figs. 1A-1D, Col. 4, lines 60-67; Col. 5, lines 1-11), wherein each memory cell (e.g., 193) comprises a thin film transistor with vertical source and drain structures (862/861) to provide higher operating speed and higher density. The thin film transistor of Lai comprises a channel layer (522) (Lai, Figs. 1A-1D, Col. 4, lines 21-59; Col. 5, lines 17-22) contacting the vertical source structure (862) and the vertical drain structure (861) separated by the dielectric material (430) (Lai, Figs. 1A-1D, Col. 4, lines 26-28), a gate as word line (e.g., 333), and a memory layer (512) as a gate insulating layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory cell of Dong by forming a memory cell having vertical source and the bit lines separated by a dielectric material as taught by Lai to have a thin film transistor comprising a dielectric material separating the source line and the bit line in order to provide improved memory device having higher operating speed and higher density (Lai, Col. 1, lines 30-62).
Regarding claim 8, Dong in view of Lai discloses the memory cell of claim 1. Further, Dong does not specifically disclose that the first conductive material extends continuously from the OS layer to a second OS layer, the second OS layer is on an opposing side of the first conductive material as the OS layer. However, Lai teaches forming the vertical source and drain structures (861/862) separated by the dielectric material (430) (Lai, Figs. 1A-1D, Col. 4, lines 26-28), wherein a conductive material of the vertical source and drain structures (861/862) extends continuously from a first OS layer (e.g., 522 on one side of the insulating layer 430) (Lai, Fig. 1C, Col. 4, lines 26-28; Col. 5, lines 17-22) to a second OS layer (e.g., 522 on another side of the insulating layer 430), the second OS layer is on an opposing side of the first conductive material that is opposite to the first OS layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory cell of Dong/Lai by forming vertical source/bit lines separated by a dielectric material and extending between two OS layers on opposite sides of the source/bit lines as taught by Lai to have the first conductive material extends continuously from the OS layer to a second OS layer, the second OS layer is on an opposing side of the first conductive material as the OS layer in order to provide improved memory device having higher operating speed and higher density (Lai, Col. 1, lines 30-62).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) as applied to claim 1, and further in view of Park et al. (US 2008/0258141, hereinafter Park).
Regarding claim 2, Dong in view of Lai discloses the memory cell of claim 1. Further, Dong does not specifically disclose that the first conductive material comprises LaNiO, InSnO, InZnO, CdSnO, Al-doped ZnO, or F-SnO.
However, Lai teaches that the vertical source structure (862) and the vertical drain structure (861) comprised of N+ polysilicon or combinations of metals and metal compounds (Lai, Figs. 1A-1D, Col. 4, lines 6-13) including a conductive oxide. Further, Park teaches a thin film transistor (TFT) (Park, Fig. 10, ¶0015-¶0020, ¶0048-¶0050, ¶0060-¶0067) comprising a source and drain electrodes (e.g., 52a/54a and 52b/54b) including a conductive oxide (e.g., 52a/52b, including ZnO, IZO, or GIZO) having the same basic composition as an oxide semiconductor of the channel layer (e.g., 46, IGZO) (Park, Fig. 10, ¶0048, ¶0058) and further including a conductive impurity, for example, Al to provide n+GIZO layer (e.g., Al-doped ZnO). The TFT of Park having the source and drain electrodes including a conductive oxide provides improved operational stability of the TFT (Park, Fig. 10, ¶0061, ¶0067).
It would have been obvious to one having ordinary skill to have substituted the material of the source/bit lines of Dong/Lai with the material of the source/drain electrodes of Park. All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory cell of Dong/Lai by forming the vertical source and bit lines comprised of a conductive oxide as a first conductive material as taught by Park to have the first conductive material that comprises InZnO or Al-doped ZnO in order to provide improved thin film transistor with improved operational stability (Park, ¶0015-¶0020, ¶0061, ¶0067). 
Regarding claims 3 and 4, Dong in view of Lai discloses the memory cell of claim 1. Further, Dong does not specifically disclose that the source line and the bit line each comprise a second conductive material on an opposing side of the first conductive material as the OS layer, wherein the second conductive material is different from the first conductive material (as claimed in claim 3); wherein the second conductive material comprises TiN, W, Ti, MoTi, CuMgAl, Ru, Al, Ta, TaN, CuMn, or CuAlZn (as claimed in claim 4).
However, Lai teaches that the vertical source structure (862) and the vertical drain structure (861) comprised of N+ polysilicon or combinations of metals and metal compounds (Lai, Figs. 1A-1D, Col. 4, lines 6-13) including a conductive oxide. Further, Park teaches a thin film transistor (TFT) (Park, Fig. 10, ¶0015-¶0020, ¶0048-¶0050, ¶0060-¶0067) comprising a source and drain electrodes (52a/54a, 52b/54b) including a conductive oxide (e.g., 52a/52b, including ZnO, IZO, or GIZO) to improve operational stability of the TFT (Park, Fig. 10, ¶0061, ¶0067). The conductive oxide (52a/52b) has the same basic composition as an oxide semiconductor of the channel layer (e.g., 46, IGZO) (Park, Fig. 10, ¶0048, ¶0058) and further includes a conductive impurity, for example, Al to provide n+GIZO layer (e.g., Al-doped ZnO). The source and drain electrodes (e.g., 52a/54a and 52b/54b) (Park, Fig. 10, ¶0050, ¶0060) each comprise a second conductive material (54a/54b) on an opposing side of the first conductive material (52a/52b) that is opposed to the OS layer (46) to mitigate or prevent the increase in resistance of the source/drain electrode. The second conductive material (54a/54b) comprises Al metal layer and/or Mo metal layer that is different from the first conductive material (52a/52b) including a conductive oxide. 
It would have been obvious to one having ordinary skill to have substituted the material of the source/bit lines of Dong/Lai with the material of the source/drain electrodes of Park. All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory cell of Dong/Lai by forming the vertical source and the bit lines comprising a conductive oxide as a first conductive material and a second metal layer as a second conductive material as taught by Park to have the source line and the bit line each comprise a second conductive material on an opposing side of the first conductive material as the OS layer, wherein the second conductive material is different from the first conductive material (as claimed in claim 3); wherein the second conductive material comprises Al (as claimed in claim 4) in order to provide improved thin film transistor with improved operational stability and to prevent the increase in resistance of the source/drain electrode (Park, ¶0015-¶0020, ¶0050, ¶0060-¶0061, ¶0067). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) as applied to claim 1, and further in view of Lee et al. (US 2008/0258140, hereinafter Lee).
Regarding claims 5 and 6, Dong in view of Lai discloses the memory cell of claim 1. Further, Dong does not specifically disclose the memory cell, wherein the OS layer comprises: a first poly-crystalline region at an interface between the OS layer and the source line; and a second poly-crystalline region at an interface between the OS layer and the bit line (as claimed by claim 5); wherein the first poly-crystalline region comprises a metal oxide, and wherein a metal element of the first poly-crystalline region is the same as a metal element of the first conductive material (as claimed by claim 6).
However, Lee teaches forming a thin film transistor (Lee, Fig. 1,  ¶0010-¶0016, ¶0030, ¶0043-¶0056, ¶0093) comprising crystallized regions at the boundaries between portions (A1 and A2) (Lee, Fig. 1,  ¶0044) of the oxide semiconductor channel layer (e.g., 34, IGZO) that are in contact with the source/drain regions (40a and 40b) by forming a metal layer of Ti or La (Lee, Fig. 1, ¶0050) and a heat treatment at specific annealing conditions to diffuse the metal layer into portions of the channel layer (34) to form crystallized regions. The source and drain (Lee, Fig. 1, ¶0055, ¶0093) contact the channel layer (34) more stably by forming the crystallized regions at the boundaries between the channel and the source/drain regions (40a and 40b). The crystallized regions comprise portions of the oxide semiconductor channel layers including metal oxides and a metal element that is the same as a metal element of the conductive material of the source/drain electrodes (e.g., comprised of at least one of Ti, Al, or Zn) (Lee, Fig. 1, ¶0015, ¶0093).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory cell of Dong/Lai by forming the crystallized regions at the boundaries between the oxide semiconductor channel layer and the source/drain regions as taught by Lee, wherein the crystallized regions are formed by annealing and diffusion of a metal layer, and the annealing temperature and the diffusion of the metal layer are controlled to have the memory cell, wherein the OS layer comprises: a first poly-crystalline region at an interface between the OS layer and the source line; and a second poly-crystalline region at an interface between the OS layer and the bit line (as claimed by claim 5); wherein the first poly-crystalline region comprises a metal oxide, and wherein a metal element of the first poly-crystalline region is the same as a metal element of the first conductive material (as claimed by claim 6) in order to provide reliable thin film transistor having stable contact characteristics for high charge carrier mobility and low off-current operations (Lee, ¶0010-¶0016, ¶0044, ¶0055, ¶0093). 
Regarding claim 7, Dong in view of Lai and Lee discloses the memory cell of claim 5. Further, Dong does not specifically that a thickness of the first poly-crystalline region is in a range of 1nm to 10nm. However, Lee teaches forming crystallized regions at the boundaries between portions (A1 and A2) (Lee, Fig. 1,  ¶0044) of the oxide semiconductor channel layer (e.g., 34, IGZO) that are in contact with the source/drain regions (40a and 40b) by forming a metal layer of Ti or La (Lee, Fig. 1, ¶0050) of a specific thickness between 0.1 nm and 100 nm (Lee, Fig. 1,  ¶0050), and annealing at specific annealing conditions (Lee, Fig. 1, ¶0054-¶0055)  to diffuse the metal layer into portions of the channel layer (34) to form crystallized regions.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory cell of Dong/Lai/Lee by optimizing a thickness of the metal layer diffused into the boundaries between portions of the oxide semiconductor and the source/drain electrodes as taught by Lee to have the memory cell, wherein a thickness of the first poly-crystalline region is in a range of 1nm to 10nm in order to provide crystallized regions for reliable thin film transistor having stable contact characteristics (Lee, ¶0010-¶0016, ¶0044, ¶0055, ¶0093).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) and Suzuki et al. (US 2017/0345940, hereinafter Suzuki).
With respect to Claims 9-12, Dong discloses a device (e.g., an array of non-volatile memory cells) comprising (Dong, Figs. 2A, 3A-3D, ¶0015-¶0018, ¶0043-¶0066, ¶0068-¶0089):
       a semiconductor substrate (302) (Dong, Figs. 3A-3C, ¶0068);
       a first memory cell (e.g., M111c) (Dong, Figs. 2A, 3A-3C, ¶0016-¶0018, ¶0043-¶0048) over the semiconductor substrate (302), the first memory cell comprising a first transistor, wherein the first transistor comprises:
       a gate electrode comprising a portion of a first word line (W1c) (Dong, Figs. 2A, 3A-3C, ¶0048);
      a first portion of a ferroelectric material (e.g., a gate oxide 312) (Dong, Figs. 2A, 3A-3C, ¶0050, ¶0059, ¶0068, ¶0073), the first portion of the ferroelectric material being on a sidewall of the first word line (e.g., W1c of WL1a-WL4c) (Dong, Fig. 3B); and
       a first channel region (e.g., an oxide semiconductor 310) (Dong, Figs. 3B-3D, ¶0058, ¶0079) on a sidewall of the ferroelectric material (312);
       a source line (e.g., source line plug S11-S23) (Dong, Figs. 3C-3D, ¶0044, ¶0056, ¶0085-¶0086), wherein a first portion of the source line provides a first source/drain electrode for the first transistor;
       a bit line (e.g., bit line plug B11-B23) (Dong, Figs. 3C-3D, ¶0044, ¶0056, ¶0082-¶0083), wherein a first portion of the bit line provides a second source/drain electrode for the first transistor; and
       a second memory cell (e.g., M111b) (Dong, Figs. 2A, 3A-3C, ¶0043-¶0048) over the first memory cell (e.g., M111c).
Further, Dong does not specifically disclose (1) a thin film transistor, (2) wherein the source line comprises a copper alloy, and wherein the copper alloy comprises a first metal different than copper; wherein the bit line comprises the copper alloy (as claimed in claim 9); wherein the first metal is Zn, Si, Mg, Ca, Ni, Co, Mo, Ti, or W (as claimed in claim 10); wherein an amount of the first metal in the copper alloy is in a range of o.1 at% to 10 at% (as claimed in claim 11); wherein the copper alloy further comprises aluminum (as claimed in claim 12).
Regarding (1), Lai teaches forming three-dimensional (3D) NOR memory (Lai, Figs. 1A-1D, Col. 1, lines 30-62; Col. 3, lines 53-67; Col. 4, lines 1-67; Col. 5, lines 1-22) having a plurality memory cells (e.g., 191-195) (Lai, Figs. 1A-1D, Col. 4, lines 60-67; Col. 5, lines 1-11), wherein each memory cell (e.g., 193) comprises a thin film transistor with vertical source and drain structures (862/861) to provide higher operating speed and higher density. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory cell of Dong by forming a memory cell having vertical source and the bit lines and a thin film transistor as taught by Lai to have a device comprising a thin film transistor in order to provide improved memory device having higher operating speed and higher density (Lai, Col. 1, lines 30-62).
Regarding (2), Lai teaches that the vertical source structure (862) and the vertical drain structure (861) comprised of N+ polysilicon or combinations of metals and metal compounds (Lai, Figs. 1A-1D, Col. 4, lines 6-13) including a conductive oxide. Further, Suzuki teaches forming an oxide semiconductor TFT (Suzuki, Fig. 22, ¶0032, ¶0229-¶0235) comprising the source wiring including the source/drain electrode (7S and 7D) as a layered structure including a copper alloy, wherein the copper alloy includes an additive metal element, such as Mg, Al, Ti, or Mn (Suzuki, Fig. 22, ¶0235), with the specific proportion of the additive metal element to effectively suppress oxidation of the copper and to provide electrodes and wirings with suppressed electric resistance. Specifically, the copper alloy is CuMgAl with Mg between 0 to 10 at % and Al with 0 to 10 at % to reliably suppress the oxidation of copper and without increasing the electric resistance.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Dong/Lai by forming the source and bit lines comprised of a cooper alloy having an additive metal element with the specific proportion as taught by Suzuki to have a thin film transistor, wherein the source line comprises a copper alloy, and wherein the copper alloy comprises a first metal different than copper; wherein the bit line comprises the copper alloy (as claimed in claim 9); wherein the first metal is Mg (as claimed in claim 10); wherein an amount of the first metal in the copper alloy is in a range of 0.1 at% to 10 at% (as claimed in claim 11); wherein the copper alloy further comprises aluminum (as claimed in claim 12) in order to provide improved device having higher operating speed and higher density; and to provide electrodes and wirings with suppressed electric resistance ((Lai, Col. 1, lines 30-62; Suzuki, ¶0032, ¶0235).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) and Suzuki (US 2017/0345940) as applied to claim 10, and further in view of Kim et al. (US 2013/0320344, hereinafter Kim).
Regarding claim 13, Dong in view of Lai and Lee discloses the device of claim 10. Further, Dong does not specifically that a resistivity of the copper alloy is less than 10 m per cm. However, Kim teaches the thin film transistor (Kim, Figs. 1, 4A-4B, ¶0010-¶0014, ¶0025-¶0035, ¶0079-¶0082) having oxide semiconductor channel (150) (Kim, Figs. 1, 4A-4B, ¶0031) and the source/drain electrodes (171/172) (Kim, Figs. 1, 4A-4B, ¶0034-¶0035) made of from copper alloys having low resistivity. The resistivity of the copper wiring (Kim, Figs. 4A-4B, ¶0079-¶0082) depends on the thickness of the wiring, the heat treatment, and the barrier layer between the channel layer (150) and the copper wiring. The resistivity increases with reducing a thickness of the copper wiring and when performing the heat treatment. Specifically, the resistivity of the copper wiring (Kim, Figs. 4A-4B, ¶0079-¶0082) with Ti barrier layer is about 2.65  per cm (2.65 x10-3 m per cm) for a thickness of 300 nm, and is about 2.2  per cm (2.2 x10-3 m per cm) for a thickness of 1000 nm, and the resistivity of the copper wiring with NiCr barrier layer is about 2.1  per cm (2.1 x10-3 m per cm) for a thickness of 500 nm. The resistivity of copper wirings of Kim is significantly less than the claimed resistivity of the copper alloy.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Dong/Lai/Suzuki by optimizing a thickness of the copper alloy as taught by Kim to have a resistivity of the copper alloy that is less than 10 m per cm in order to provide metal wiring having low resistivity for the thin film transistor having improved performance (Kim, ¶0010, ¶0034, ¶0080-¶0082).
Claims 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) and Lee (US 2008/0258140).
With respect to Claims 21, 25, and 26, Dong discloses a device (e.g., an array of non-volatile memory cells) (Dong, Figs. 2A, 3A-3D, ¶0015-¶0018, ¶0043-¶0066, ¶0068-¶0089) comprising:
       a transistor (e.g., a Fe-FET) (Dong, Figs. 2A, 3A-3D, ¶0047-¶0052) over a semiconductor substrate (302) (Dong, Figs. 3A-3C, ¶0068), the transistor comprising:
       a memory film (e.g., 312) (Dong, Figs. 3B-3D, ¶0044, ¶0059, ¶0068, ¶0073) contacting a word line (e.g., WL1a-WL4c); and
       an oxide semiconductor (OS) material (310) (Dong, Figs. 3B-3D, ¶0058, ¶0079) contacting a source line (e.g., source line plug S11-S23) (Dong, Figs. 3C-3D, ¶0044, ¶0056, ¶0085-¶0086) and a bit line (e.g., bit line plug B11-B23) (Dong, Figs. 3C-3D, ¶0044, ¶0056, ¶0082-¶0083), wherein the memory film (312) is disposed between the OS layer (310) and the word line (e.g., W1a/W2a) (Dong, Figs. 3B, 3D, ¶0044, ¶0081), wherein the source line (S11-S23) and the bit line (B11-B23) each comprise:
       a first conductive material (e.g., n+ polysilicon layer), wherein the OS material (310) contacts the first conductive material.
Further, Dong does not specifically disclose (1) a thin film transistor comprising a dielectric material insulating the source line from the bit line; (2) wherein a first region of the OS material that contacts the first conductive material has a different phase than a second region of the OS material not contacting the first conductive material; and a second conductive material different from the first conductive material (as claimed in Claim 21); wherein the first region of the OS material is poly- crystalline (as claimed in Claim 25); wherein the second region of the OS material is amorphous (as claimed in Claim 26).
Regarding (1), Lai teaches forming three-dimensional (3D) NOR memory (Lai, Figs. 1A-1D, Col. 1, lines 30-62; Col. 3, lines 53-67; Col. 4, lines 1-67; Col. 5, lines 1-22) having a plurality memory cells (e.g., 191-195) (Lai, Figs. 1A-1D, Col. 4, lines 60-67; Col. 5, lines 1-11), wherein each memory cell (e.g., 193) comprises a thin film transistor with vertical source and drain structures (862/861) to provide higher operating speed and higher density. The thin film transistor of Lai comprises a channel layer (522) (Lai, Figs. 1A-1D, Col. 4, lines 21-59; Col. 5, lines 17-22) contacting the vertical source structure (862) and the vertical drain structure (861) and the dielectric material (430) (Lai, Figs. 1A-1D, Col. 4, lines 26-28) insulating the source structure (862) from the drain structure (861).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Dong by forming a memory cell having vertical source and the bit lines separated by a dielectric material as taught by Lai to have a thin film transistor comprising a dielectric material insulating the source line from the bit line in order to provide improved memory device having higher operating speed and higher density (Lai, Col. 1, lines 30-62).
Regarding (2), Lee teaches forming a thin film transistor (Lee, Fig. 1,  ¶0010-¶0016, ¶0030, ¶0043-¶0056, ¶0093) comprising crystallized regions (36a and 36b) at the boundaries between portions (A1 and A2) (Lee, Fig. 1,  ¶0044) of the oxide semiconductor channel layer (e.g., 34, IGZO) that are in contact with the source/drain regions (40a and 40b) by forming a metal layer of Ti or La (Lee, Fig. 1, ¶0050) and a heat treatment at specific annealing conditions to diffuse the metal layer into portions of the channel layer (34) to form crystallized regions, and a middle portion of the channel (34) remains amorphous. The source and drain electrodes (Lee, Fig. 1, ¶0055, ¶0093) include electrode layer (40a and 40b) selected from the group consisting at least one of Ti, Mo, W, Ta, Al, Cu, and Mg, and formed on the crystalized regions (36a and 36b) to contact the channel layer (34) more stably by forming the crystallized regions at the boundaries between the channel and the source/drain regions (40a and 40b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Dong/Lai by forming the source and drain regions including crystallized regions at the boundaries between the oxide semiconductor channel layer and the source/drain regions as a first conductive layer and electrode layer as a second conductive layer as taught by Lee, wherein the crystallized regions have a phase that is different form the remaining region of the channel layer to have the device, wherein a first region of the OS material that contacts the first conductive material has a different phase than a second region of the OS material not contacting the first conductive material; and a second conductive material different from the first conductive material (as claimed in Claim 21); wherein the first region of the OS material is poly- crystalline (as claimed in Claim 25); wherein the second region of the OS material is amorphous (as claimed in Claim 26) in order to provide reliable thin film transistor having stable contact characteristics for high charge carrier mobility and low off-current operations (Lee, ¶0010-¶0016, ¶0044, ¶0055, ¶0093).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) and Lee (US 2008/0258140) as applied to claim 21, and further in view of Ratnakumar (US Patent No. 8,530,976).
Regarding claim 22, Dong in view of Lai and Lee discloses the device of claim 21. Further, Dong does not specifically that the first conductive material has a work function less than 4.6. However, Ratnakumar teaches a memory transistor (Ratnakumar, Fig. 6, Col.1, lines 35-57; Col. 5, lines 13-18; Col. 6, lines 58-67; Col. 7, lines 1-51) having improved reliability without requiring the use of thickened gate oxide layer, wherein the NMOS transistor has N+ regions (64) for the source/drain terminals and the P-metal gate for the gate conductor. The n-type polysilicon (Ratnakumar, Fig. 6, Col. 5, lines 64-67; Col. 6, lines 1-5) or compound of aluminum and titanium or other suitable conductive compound material has a workfunction equal to that on the n-type polysilicon that is about 4.3 or between 4.1 and 4.5 eV.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Dong/Lai/Lee by forming NMOS transistors having the source and drain electrodes made of suitable conductive compound material having a workfunction equal to that on the n-type polysilicon and a gate having p-metal material as taught by Ratnakumar to have the first conductive material that has a work function less than 4.6 in order to provide improved memory transistor having improved reliability without requiring the use of thickened gate oxide layer (Ratnakumar, Col. 5, lines 13-18).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393), Lee (US 2008/0258140), and Ratnakumar (US Patent No. 8,530,976) as applied to claim 22, and further in view of Park (US 2008/0258141).
Regarding claim 23, Dong in view of Lai, Lee, and Ratnakumar discloses the device of claim 22. Further, Dong does not specifically disclose that the first conductive material comprises LaNiO, InSnO, InZnO, CdSnO, Al-doped ZnO, or F-SnO.
However, Lai teaches that the vertical source structure (862) and the vertical drain structure (861) comprised of N+ polysilicon or combinations of metals and metal compounds (Lai, Figs. 1A-1D, Col. 4, lines 6-13) including a conductive oxide. Further, Park teaches a thin film transistor (TFT) (Park, Fig. 10, ¶0015-¶0020, ¶0048-¶0050, ¶0060-¶0067) comprising a source and drain electrodes (e.g., 52a/54a and 52b/54b) including a conductive oxide (e.g., 52a/52b, including ZnO, IZO, or GIZO) having the same basic composition as an oxide semiconductor of the channel layer (e.g., 46, IGZO) (Park, Fig. 10, ¶0048, ¶0058) and further including a conductive impurity, for example, Al to provide n+GIZO layer (e.g., Al-doped ZnO). The TFT of Park having the source and drain electrodes including a conductive oxide provides improved operational stability of the TFT (Park, Fig. 10, ¶0061, ¶0067).
It would have been obvious to one having ordinary skill to have substituted the material of the source/bit lines of Dong/Lai/Lee/Ratnakumar with the material of the source/drain electrodes of Park. All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Dong/Lai/Lee/Ratnakumar by forming the vertical source and bit lines comprised of a conductive oxide as a first conductive material as taught by Park to have the first conductive material that comprises InZnO or Al-doped ZnO in order to provide improved thin film transistor with improved operational stability (Park, ¶0015-¶0020, ¶0061, ¶0067). 
Regarding claim 24, Dong in view of Dong in view of Lai, Lee, Ratnakumar, and Park discloses the device of claim 23. Further, Dong does not specifically disclose that the second conductive material comprises TiN, W, Ti, MoTi, CuMgAl, Ru, Al, Ta, TaN, CuMn, or CuAlZn.
However, Lai teaches that the vertical source structure (862) and the vertical drain structure (861) comprised of N+ polysilicon or combinations of metals and metal compounds (Lai, Figs. 1A-1D, Col. 4, lines 6-13) including a conductive oxide. Further, Park teaches a thin film transistor (TFT) (Park, Fig. 10, ¶0015-¶0020, ¶0048-¶0050, ¶0060-¶0067) comprising a source and drain electrodes (52a/54a, 52b/54b) including a conductive oxide (e.g., 52a/52b, including ZnO, IZO, or GIZO) to improve operational stability of the TFT (Park, Fig. 10, ¶0061, ¶0067). The conductive oxide (52a/52b) has the same basic composition as an oxide semiconductor of the channel layer (e.g., 46, IGZO) (Park, Fig. 10, ¶0048, ¶0058) and further includes a conductive impurity, for example, Al to provide n+GIZO layer (e.g., Al-doped ZnO). The source and drain electrodes (e.g., 52a/54a and 52b/54b) (Park, Fig. 10, ¶0050, ¶0060) each comprise a second conductive material (54a/54b) on an opposing side of the first conductive material (52a/52b) that is opposed to the OS layer (46) to mitigate or prevent the increase in resistance of the source/drain electrode. The second conductive material (54a/54b) comprises Al metal layer and/or Mo metal layer that is different from the first conductive material (52a/52b) including a conductive oxide. 
It would have been obvious to one having ordinary skill to have substituted the material of the source/bit lines of Dong/Lai/Lee/Ratnakumar/Park with the material of the source/drain electrodes of Park. All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory cell of Dong/Lai/Lee/Ratnakumar/Park by forming the vertical source and the bit lines comprising a conductive oxide as a first conductive material and a second metal layer as a second conductive material as taught by Park to have the second conductive material comprises Al in order to provide improved thin film transistor with improved operational stability and to prevent the increase in resistance of the source/drain electrode (Park, ¶0015-¶0020, ¶0050, ¶0060-¶0061, ¶0067).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0075631 to Dong in view of Lai (US Patent No. 10,910,393) and Lee (US 2008/0258140) as applied to claim 21, and further in view of Lee et al. (US 2020/0212068, hereinafter Lee (‘068)). 
Regarding claim 27, Dong in view of Lai and Lee discloses the device of claim 21. Further, Dong does not specifically that a thickness of OS material is in a range of 1nm to 10nm. However, Lee (‘068) teaches a memory device (Lee (‘068), Fig. 2, ¶0004, ¶0022, ¶0040, ¶0044) comprising an oxide semiconductor channel (130) having a thickness between 5 nm and 20 nm. The claimed range overlaps the range of Lee (‘068).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Dong/Lai by forming an oxide semiconductor channel having a specific thickness as taught by Lee (’68) to have a thickness of OS material is in a range of 1nm to 10nm in order to provide improved memory device having increased structural and operation reliability (Lee (‘068), ¶0004, ¶0044).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891